       Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 1 of 28




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA                      08-cr-6007-DGL

           v.                                 NOTICE OF MOTION

LUIS QUINTERO,

                        Defendant.
__________________________________

MOTION BY:                           Anne M. Burger, Assistant Federal Public
                                     Defender, Attorney for Luis Quintero.

DATE, TIME & PLACE:                  Before the Honorable David G. Larimer
                                     United States Courthouse, 100 State
                                     Street, Rochester, New York, at a date and
                                     time to be set by the Court.
SUPPORTING PAPERS:
                                     Affirmation of Anne M. Burger, affirmed on
                                     April 14, 2020, the attachments hereto, and
                                     all prior proceedings had herein.
RELIEF REQUESTED:                    Emergency Motion For Order Reducing
                                     Sentence/ Modifying Judgment To Allow
                                     Remainder Of Sentence To Be Served On
                                     Home Confinement Pursuant To 18 U.S.C. §
                                     3582(C)(1)(A)(i).

Dated: April 14, 2020
      Rochester, New York
                                      /s/Anne M. Burger__________
                                     Anne M. Burger
                                     Assistant Federal Public Defender
                                     28 East Main Street, Suite 400
                                     Rochester, New York 14614
                                     585-263-6201
                                     anne_burger@fd.org
                                     Attorney for Luis Quintero

TO:   Robert Marangola, AUSA




                                      1
         Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 2 of 28




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                     08-cr-6007-DGL

               v.                                            AFFIRMATION

LUIS QUINTERO,

                        Defendant.
______________________________ _____




       Anne M. Burger, Assistant Federal Public Defender for the Western District

of New York, affirms as follows:

       1.      I am an Assistant Federal Public Defender for the Western District of New York

and my office was previously assigned to represent the above-named defendant, Luis Quintero

on September 20, 2016. See Dkt. No. 29. On April 7, 2020, Chief District Court Judge Frank P.

Geraci issued a Standing Order appointing the Federal Public Defender to represent individuals,

like Mr. Quintero, who had previously been entitled to appointment of counsel to assess them for

eligibility for compassionate release in conjunction with Section 603(b) of the First Step Act of

2018 and to file any such motion for compassionate release. 1

       2.      I submit this Affirmation in support of Luis’ request for compassionate release.




1
 See Standing Order of April 7, 2020, available at
https://www.nywd.uscourts.gov/sites/nywd/files/CR-2020-
First%20Step%20Act%20Appt%20of%20FPD.pdf (last accessed April 9, 2020).
                                                 2
         Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 3 of 28




                                              INTRODUCTION

       3.       On March 11, 2020, the World Health Organization (“WHO”) officially

classified the spread of COVID-19, the disease caused by the novel coronavirus, as a pandemic. 2

On March 13, 2020, the President of the United States declared the COVID-19 outbreak a

national emergency under the National Emergencies Act, 50 U.S.C. §§ 1601 et seq. 3 The disease

has spread rapidly, shutting schools, churches, employment and impacted every aspect of our

day-to-day lives. It may kill 200,000 citizens of the United States and infect millions. 4

       4.      Luis Quintero is among those at highest risk of serious symptoms and greater risk

of death if he is exposed to COVID-19. Luis’ immune system is already weakened due to

chronic plaque psoriasis, an autoimmune disease, and his long term use of immunosuppressant

medications to treat the psoriasis. See PSR paragraph 67; Exhibit A, submission to BOP/MDC.

Luis also suffers from diabetes, high blood pressure and severe obesity. Id. Early research

demonstrates that diabetics like Luis have mortality rates more than double the overall mortality

rates from COVID-19. 5 One report concluded that “[a]mong 784 patients with diabetes, half




2
  “WHO Characterizes COVID-19 as a Pandemic,” World Health Organization (March 11,
2020), available at https://www.who.int/dg/speeches/detail/who-director-general-s-opening-
remarks-at-the-media-briefing-on-covid-19---11-march-2020 (last accessed 4/14/20).
3
  The White House, Proclamation on Declaring a National Emergency Concerning the Novel
Coronavirus Disease (COVID-19) Outbreak (March 13, 2020), available at
https://www.whitehouse.gov/presidential-actions/proclemation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/ (last accessed 4/14/20).
4
  Bobby Allyn, Fauci Estimates That 100,000 To 200,000 Americans Could Die From The
Coronavirus, National Public Radio (Mar. 29, 2020), https://www.npr.org/sections/coronavirus-
liveupdates/2020/03/29/823517467/fauci-estimates-that-100-000-to-200-000-americans-could-
die-from-thecoronavirus (last accessed 4/14/20).
5
  See Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-19), World
Health Organization (Feb. 24, 2020), at 12, https://www.who.int/docs/default-
source/coronaviruse/who-china-joint-mission-on-covid-19-final-report.pdf (last accessed
4/13/20).
                                                  3
         Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 4 of 28




were hospitalized, including 148 (18.8%) in intensive care. That compares with 2.2% of those

with no underlying conditions needing ICU treatment.” 6

       5.      These statistics are grave, yet they track the footprint of the virus on members of

the community who, unlike Luis, are free to practice social distancing, wear masks and gloves

and purchase and use sanitizing chemicals to protect themselves from the spread of the virus. In

contrast, inmates confined to prisons are kept in close contact with one another. They necessarily

lack the freedom to follow social distancing recommendations, guidelines for sanitizing their

surroundings or even ensuring they wear protective gear such as gloves and masks. Each day

news reports detail new outbreaks of the virus in facilities that already have the virus present and

first outbreaks in facilities previously believed to be COVID-19 free. For all of these reasons,

Luis is unusually susceptible to contracting the most life-threatening version of the disease while

housed in a crowded facility with limited ability to take necessary self-protective measures. 7




6
 See Tom Avril, How much diabetes, smoking, and other risk factors worsen your coronavirus
odds, Philadelphia Inquirer, Mar. 31, 2020, available at
https://www.inquirer.com/health/coronavirus/coronavirus-underlying-conditions-heart-lung-
kidney-cdc-20200331.html (last accessed 4/14/20).
7
  According to the CDC, Luis falls into the category of COVID-19 because he has diabetes, is
immunocompromised, and is severely obese. See https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/groups-at-higher-risk.html (last accessed April 9, 2020). Each of
these three conditions independently place Luis at high risk. The CDC has released guidelines
for people at high risk like Luis:
•Stay home if possible
•Wash your hands often
•Take everyday precautions to keep 6 feet of space between yourself and others
•Keep away from people who are sick
•Clean and disinfect frequently touched surfaces.
See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/what-you-can-do.html
(last accessed April 9, 2020).
                                                 4
         Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 5 of 28




       6.      As a result of the intervention of the courts in the context of the COVID-19

pandemic, the Warden of the MDC has identified that 537 medically vulnerable individuals are

confined in his facility. Luis is one of these 537 individuals identified by the MDC Warden. Last

month, Luis and his wife each submitted a request for compassionate release in light of his

medical vulnerability to the COVID-19 virus. One such request is attached as Exhibit A. Neither

Luis nor his wife have received a response from the BOP.

       7.      Counsel alerted the government that it would bring the instant application. In the

context of these communications, the government informed counsel that the BOP no record of

Luis seeking such administrative relief.

       8.      Pursuant to the First Step Act of 2018, 18 U.S.C. § 3582(c)(1)(A), Pub. L. No.

115-391, 132 Stat. 5194 (2018) (hereafter “FSA”), Luis respectfully requests that this Court

order his compassionate release from prison. The totality of the circumstances contributing to –

and aggravating – the risk to his life and health warrant an immediate sentence reduction to time

served with the roughly nine months remaining of his sentence converted to a term of home

confinement. Due to its urgent nature expedited treatment of the motion is requested.




                                           FACTUAL BASIS

       9.      Luis Quintero is a high-risk prisoner presently housed at the Metropolitan

Detention Center in Brooklyn, New York. It is reported that the MDC houses 1700 inmates. 8

Yet, as of April 3, 2020, the MDC had only tested seven of its 1700 inmates; of those, two were



8
 See Hill, J. and Barr, L., No COVID-19 Tests Available for Prisoners at Center of New York
Outbreak, Court Documents Show, ABC News (April 4, 2020). Available at
https://abcnews.go.com/Health/covid-19-tests-prisoners-center-york-outbreak-
court/story?id=69969077 (last accessed 4/10/20).
                                                5
         Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 6 of 28




positive for COVID-19. See Exhibit B. Six days later, the MDC had only tested an additional

four inmates yielding an additional positive test for the COVID-19 virus. See Exhibit C.

       10.     Conditions at MDC are harsh. As of last week, inmates in Luis’ housing area had

been on “lock in” for more than one week and were permitted to leave their cells only to used

shared showers and telephones every two days. Luis is locked into a cell with one other inmate.

Although he receives his immunosuppressant medication each day, at present, Luis’ chronic

placque psoriasis has manifested itself in open sores that cover his body. It is impossible for Luis

to maintain the recommended cleanliness for himself and his cell because neither he nor his cell-

mate have been provided with cleaning supplies. Instead, Luis and his cell-mate are forced to

rely on bars of soap they purchased with funds on their commissary accounts to attempt to clean

their living area. Luis relates that neither he nor his cell-mate have been provided with hand

sanitizer, latex gloves or, until last Tuesday, masks. That day, Luis and his cell mate were

provided one mask each to be reused each day.

       11.     Luis is in prison in connection with a conviction for violating his term of

supervised release. That supervision was imposed by this Court in a criminal case involving

violations of Title 18, United States Code, Section 924(c) and 21 United States Code, Sections

841(a)(1) and (b)(1)(C) (possession with the intent to distribute cocaine). Dkt. No. 1. Luis was

arrested in this matter originally on June 8, 2007. Id. On January 15, 2009, he was sentenced to

consecutive terms of 24 months imprisonment for his guilty pleas to the counts along with

concurrent terms of 5 years of supervised release. Dkt. Nos. 22 (judgment), 23 (amended

judgment). Luis pled guilty by way of a plea agreement and, in consideration for the terms of the

plea agreement, the government moved for a downward departure at sentencing pursuant to

U.S.S.G. 5K1.1. Dkt. Nos. 15 (plea agreement), 19 (departure motion). The Court granted the

                                                 6
         Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 7 of 28




government’s downward departure motion and imposed the aggregate 48 months sentence to run

consecutively to the 24 months sentence previously imposed in connection with an earlier

sentence for conspiracy to commit bank fraud in an unrelated case. See 06-cr-6131 Dkt. No. 40

(judgment). 9

       12.      Luis is currently serving a 12 months sentence imposed on May 11, 2017, in

connection with his guilty plea to violating his term of supervised release. Dkt. No. 36

(judgment). The Court imposed the sentence to run consecutively to a yet-to-be imposed state

sentence for attempted weapons possession and declined to impose a further term of supervised

release. Id. Not long after, Luis received a four year state prison sentence and a five-year term of

post-release-supervision.

       13.      According to the BOP inmate locator, Luis’ release date is January 28, 2021.

Following any release on the federal sentence, he will be supervised for five years by the New

York State Division of Parole given he received a five-year term of state post-release supervision

in connection with his state sentence.




       Proposed Release Plan

       14       Luis has been welcomed by his father to live with him and Luis’ stepmother at

3532 Dewey Avenue in Rochester should the Court grant his application for compassionate

release. Luis has a stable and supportive home with his father and step-mother where he can

immediately reside on home confinement, and where he will be in a position to practice ‘social



9
 Luis’ sentence for bank fraud conspiracy under 06-cr-6131 has since elapsed. He is presently
serving only a sentence in connection with 08-cr-6007.
                                                 7
         Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 8 of 28




distancing’ as his father has set aside a bedroom for him. The other residents of the home are

Luis’ step-mother, his aunt and uncle and Luis’ adult granddaughter. Luis also has tremendous

family support to help him financially until such time as he can become gainfully employed once

non-essential workers are allowed to return to their jobs. In the long term, Luis is highly

motivated to be fully compliant with state parole supervision. He and his wife intend to apply to

the New York State Division of Parole for permission to have his state post-release supervision

term transferred to the State of Florida, where she presently lives and works. This is a time

consuming process and likely will be more time consuming given the COVID-19 pandemic.

       15.     Although Luis’ offense conduct was certainly serious should the Court agree to

the requested relief he will be monitored by the New York State Division of Parole and confined

to his father’s home.




       Plaque Psoriasis

       16.     The International Psoriasis Council reported the following in mid-March:

       The International Psoriasis Council (IPC) advises physicians to be alert to the
       potentially harmful effects of COVID-19 infection on patients with psoriasis and
       counsel all their patients on how to prevent transmission of the virus. 10

       17.     As noted above, Luis suffers from plaque psoriasis. See PSR paragraph 67;

Exhibit A, He is currently prescribed two immunosuppressant drugs: Otezla and Methotrexate.

See Exhibit A. Placque psoriasis manifests itself in “raised, red patches covered with a silvery




10
  Statement on the Coronavirus (COVID-19) Outbreak, International Psoriasis Council, March
11, 2020, available at https://www.psoriasiscouncil.org/blog/Statement-on-COVID-19-and-
Psoriasis.htm (last accessed 4/14/20).

                                                 8
         Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 9 of 28




white buildup of dead skin cells or scale. . . The [plaques] range from coin-size to palm-size.

They are often itchy and painful, and they can crack and bleed.” 11

       18.     Psoriasis is believed to be an immune system disorder involving malfunctioning

T-cells and white blood cells. 12 The cells mistakenly attack healthy skin cells; over time, the

result is skin placques or lesions. Id. Stress triggers a worsening of psoriasis symptoms. Id.

Psoriasis patients are also at higher risk for obesity, high blood pressure and Type 2 diabetes. Id.

As noted above, Luis also suffers from diabetes, high blood pressure and severe obesity. During

the COVID-19-related conditions at MDC Luis has been exposed to a high degree of stress.



       Diabetes

       19.     Luis suffers from Type 2 diabetes. See Exhibit A. Like psoriasis, diabetes is

believed to be an autoimmune disorder. 13 In the case of diabetes, the body’s immune system

causes inflammation in the fatty tissue surrounding the body’s organs creating a domino effect

“that leads to fatty liver disease, high cholesterol, high blood pressure and further insulin

resistance throughout the body.” Id.




11
   See National Psoriasis Foundation, available at https://www.psoriasis.org/about-
psoriasis/types/plaque (last accessed 4/14/20).
12
   See Mayo Clinic: Psoriasis, Patient Care & Health Information, available at
https://www.mayoclinic.org/diseases-conditions/psoriasis/symptoms-causes/syc-20355840 (last
accessed 4/14/20).
13
   See Edgar Engleman, Type-2 Diabetes Linked to Autoimmune Reaction in Study. Stanford
University Medicine (April 17, 2011), available at https://med.stanford.edu/news/all-
news/2011/04/type-2-diabetes-linked-to-autoimmune-reaction-in-study.html (last accessed
4/14/20).
                                                  9
         Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 10 of 28




        20.     As noted earlier, the CDC has identified those, like Luis, who suffer from diabetes

as being at “high-risk for severe illness from COVID-19.” 14




        Severe Obesity

        21.     At 5 foot 6 inches tall weighing 250 pounds Luis’ body mass index is 40.3. See

PSR at paragraph 75, Exhibit A. Individuals with a body mass index of 30 or greater are obese. 15

        22.     The CDC has identified those, like Luis, who are severely obese (with a body

mass index of 40 or higher) as being at “high-risk for severe illness from COVID-19.” 16




        Immunosuppressant Medications

        23.     Luis has been prescribed the medications Otezla and Methotrexate. These

medications are immunosuppressants that can be used together or in the alternative to treat

psoriasis. 17




14
  Coronavirus Disease 2019 (COVID-19) Groups at Higher Risk for Severe Illness, Centers for
Disease Control and Prevention, available at https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/groups-at-higher-risk.html (last accessed 4/14/20).
15
  See N.I.H. National Heart, Lung, and Blood Institute Body Mass Index Calculator, available at
https://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmicalc.htm (last accessed 4/14/20).
16
  Centers for Disease Control and Prevention, supra note 13.
17
  See Apremilast (Otezla). No progress in plaque psoriasis or psoriatic arthritis, Prescrire Int.,
(Jun. 2016), available at https://www.ncbi.nlm.nih.gov/pubmed/27486641 (last accessed
4/14/20).
                                                 10
        Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 11 of 28




       24.      The CDC has identified those, like Luis, who are immunocompromised from the

long term use of “immune weakening medications” as being at “high-risk for severe illness from

COVID-19.” 18

       25.      Luis’ circumstances – the outbreak of COVID-19 and his underlying medical

conditions that place him at a high risk should he contract the disease – present “extraordinary

and compelling reasons” to reduce his sentence to allow him to serve the remaining nine months

under home confinement.

       26.      Under 18 U.S.C. § 3582(c)(1)(A), a defendant ordinarily must exhaust

administrative remedies with the BOP, or wait 30 days after submitting a request for

compassionate release to the warden, whichever comes first. 18 U.S.C. § 3582(c)(1)(A).

However, the court may waive these administrative exhaustion requirements, and should do so

here. See, e.g., Hemphill v. New York, 380 F.3d 680, 686 (2d Cir. 2004). Requiring Luis to

exhaust his administrative remedies would only compound the risk he will be exposed to

COVID-19, a disease that has spread exceptionally quickly as shown in the table below. 19 If Luis

were to contract the disease while awaiting an administrative response, it would likely come too

late, leaving him in grave danger and rendering his compassionate release motion moot.




18
 Centers for Disease Control and Prevention, supra note 13.
19
 Available at https://federaldefendersny.org/ (last accessed 4/14/20). National numbers
obtained from www.cdc.gov and https://coronavirus.jhu.edu/map.html.
                                                11
        Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 12 of 28




       27.    Luis respectfully moves this Court to grant his motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A) based on the “extraordinary and compelling reasons” presented

by the COVID-19 pandemic in conjunction with his medical issues. The Court should issue an

order reducing his sentence to time-served and allowing him to serve the remainder of his

sentence on home confinement.



                                               12
        Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 13 of 28




                                        BACKGROUND

A.     Compassionate Release Before the First Step Act

       1.      On December 21, 2018, the President signed into law the First Step Act, which,

among other things, made significant changes to the statute governing compassionate release, 18

U.S.C. § 3582(c)(1)(A)(i). The statute was first enacted as part of the Comprehensive Crime

Control Act of 1984 to serve as a “safety valve” to enable judges to re-assess whether a sentence

reduction was warranted by factors that previously would have been addressed through the

abolished parole system. S. Rep. No. 98-225, at 121 (1983).

       2.      The compassionate release statute empowers courts to reduce a defendant’s

sentence whenever “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A)(i). Congress delegated to the U.S. Sentencing Commission (“Commission”) the

responsibility of defining what were “extraordinary and compelling reasons.” See 28 U.S.C. §

994(t). In 2007, the Commission issued a guideline stating that “extraordinary and compelling

reasons” include medical conditions, age, family circumstances, and “other reasons.” U.S.S.G. §

1B1.13, comm. n.1(A).

       3.      As originally enacted, the statute left sole discretion for filing compassionate

release motions with the Director of the Bureau of Prisons. During the span of over three

decades, the BOP rarely filed motions on behalf of inmates who met the eligibility criteria. In

2013, the Department of Justice Office of the Inspector General concluded that the “BOP does

not properly manage the compassionate release program, resulting in inmates who may be

eligible candidates for release not being considered.” See Dept. of Justice, Office of the Inspector

General, The Federal Bureau of Prisons’ Compassionate Release Program (April 2013), at 11,

available at https://oig.justice.gov/reports/2013/e1306.pdf (last accessed 4/9/20); Dept. of

                                                13
         Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 14 of 28




Justice, Office of the Inspector General, The Impact of an Aging Inmate Population on the

Federal Bureau of Prisons (May 2015), at 51, available at https://oig.justice.gov/

reports/2015/e1505.pdf#page=1 (last accessed 4/9/20).




B. Compassionate Release After the First Step Act

       4.      Through the First Step Act, Congress sought to resuscitate compassionate release

by, inter alia, allowing defendants to directly petition courts for relief, rather than leaving that

power solely in the hands of the BOP. See 18 U.S.C. § 3582(c)(1)(A). The compassionate

release statute, as amended by the First Step Act, authorizes courts to grant relief whenever

“extraordinary and compelling reasons” warrant a reduction, consistent with the sentencing

factors outlined in 18 U.S.C. § 3553(a) and applicable policy statements issued by the

Commission—regardless of the BOP’s position.

       5.      Thus, courts no longer need to await a motion from the BOP, which tended to

limit “extraordinary and compelling” circumstances to cases where the defendant suffered from a

terminal illness. Instead, courts may amend a sentence “upon motion of the defendant” after he

has exhausted administrative remedies with the BOP, or after 30 days following the warden’s

receipt of a compassionate release request, whichever comes first. 18 U.S.C. § 3582(c)(1)(A).

       6.      Considering the First Step Act’s objective to increase courts’ flexibility to grant

compassionate release and minimize the BOP’s role in the process, courts are no longer

constrained by the BOP’s determination of when relief is warranted. This is because those

portions of the Commission’s policy statement delegating to the BOP Director the power to

decide what are “extraordinary and compelling reasons” are in conflict with the amended statute.


                                                  14
        Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 15 of 28




See, e.g., United States v. Cantu, 2019 WL 2498923, at *3-4 (S.D. Tex. June 17, 2019) (vesting

BOP with authority to determine whether extraordinary and compelling reasons are present “no

longer describes an appropriate use of sentence-modification provisions and is thus not part of

the applicable policy statement binding the Court”); United States v. Ebbers, 2020 WL 91399, at

*4 n.6 (S.D.N.Y. Jan. 8, 2020) (“[T]he First Step Act reduced the BOP’s control over

compassionate release and vested greater discretion with courts. Deferring to the BOP would

seem to frustrate that purpose”).

       7.      Now that power lies where Congress intended: in the courts. And, in the one-year

span since the First Step Act took effect, courts have significantly expanded the scope of

compassionate release, finding “extraordinary and compelling reasons” in circumstances wholly

apart from, or in combination with, the limited factors on which the BOP narrowly relied (age,

medical condition, and family needs). 20



20
   United States v. Owens, No. 97-CR-2546-CAB, ECF No. 93 at 4 (S.D. Cal. Mar. 20, 2020)
(extraordinary and compelling reasons may be based on “prisoner health or family relations”);
United States v. Redd, No. 1:97-cr-0006-AJT, 2020 WL 1248493, at *8 (E.D. Va. Mar. 16, 2020)
(extraordinary and compelling reasons may be based on facts and circumstances aside from those
in U.S.S.G. § 1B1.13 cmt. n.1(A)-(C)); United States v. Perez, No. 88-10094-JTM, 2020 WL
1180719, at *2 (D. Kansas Mar. 11, 2020) (most district courts agree they exercise the same
discretion as the BOP when reviewing a request for compassionate relief); United States v. Young,
No. 2:00-cr-0002-1, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020) (same); United States v.
O’Bryan, No. 96-10076-03-JTM, 2020 WL 869475, at *2 (D. Kansas Feb. 21, 2020) (same);
United States v. Maumau, No. 2:08-cr-0758-TC, 2020 WL 806121, at *3 (D. Utah Feb. 18, 2020)
(sentence reduction may be based on extraordinary and compelling reasons other than those
detailed in the application notes to the old policy statement); United States v. Schmitt, No. CR12-
4076-LTS, 2020 WL 96904, at *3 (N.D. Iowa Jan. 8. 2020) (Guideline § 1B1.13 cmt. n.1 does not
limit court’s assessment of whether extraordinary and compelling reasons exist justifying release);
United States v. Valdez, No. 3:98-cr-0133-01-HRH, 2019 WL 7373023, at *2 (D. Alaska Dec. 31,
2019) (court no longer bound to BOP’s definition of extraordinary and compelling reasons beyond
application note 1(A) through (C)”); United States v. Rodriguez, No. 17-cr-00021-WHO-1, 2019
WL 6311388, at *7 (N.D. Cal. Nov. 25, 2019) (in the absence of applicable policy statements,
“courts ‘can determine whether any extraordinary and compelling reasons other than those
                                                15
        Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 16 of 28




       8.     Now that courts are no longer constrained by the BOP’s narrow interpretation of

“extraordinary and compelling reasons,” they have embraced their broad discretion under §

3582(c)(1)(A) to grant compassionate release.

                                         ARGUMENT

A.     The COVID-19 Pandemic, Which Poses Particular Dangers to Medically
       Vulnerable Inmates, Presents “Extraordinary and Compelling Reasons”
       that Justify Compassionate Release for Luis

       1.     As noted above, on March 11, 2020, the WHO officially classified the spread of

COVID-19 as a pandemic. 21 Two days later, the President of the United States declared the

COVID-19 outbreak a national emergency. 22 Several days later, the White House issued

guidance recommending that gatherings of ten or more persons be canceled or postponed. 23

       2.     In the weeks since these pronouncements, COVID-19 has continued to spread at

an alarming rate. As of April 2, 2020, nearly one million people have been infected globally and




delineated in U.S.S.G. 1B1.13 cmt. N.1 (A)-(C) warrant compassionate release.”); United States
v. Urkevich, No. 8:03CR37, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019) (Application Note
1(D) may be basis for extraordinary and compelling reasons to reduce sentence); United States v.
Walker, No. 1:11 CR 270, 2019 WL 5268752, at *2 (N.D. Ohio Oct. 17, 2019) (same); United
States v. Brown, 411 F. Supp. 3d 446, 451 (S.D. Iowa 2019) (district court assumes the same
discretion as the BOP Director when it considers a compassionate release motion); United States
v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *5-6, 8-9 (M.D.N.C. June 28, 2019)
(extraordinary and compelling reasons may be other than those identified in the application notes
to the old policy statement); United States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *5
(S.D. Tex. June 17, 2019) (court can determine whether any extraordinary and compelling reasons
other than those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant granting relief).


21
   World Health Organization, supra note 2.
22
   The White House, supra note 3.
23
   Sheri Fink, White House Takes New Line After Dire Report on Death Toll, New York Times
(March 17, 2020), available at https://www.nytimes.com/2020/ 03/17/us/coronavirus-fatality-
rate-white-house.html?action=click&module= Spotlight&pgtype=Homepage.
                                                16
         Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 17 of 28




nearly 50,000 people have died. In the United States, more than 384,647 people have been

infected and more than 10,000 (4,738 of them New Yorkers) people have died. 24 To stem the

spread of the disease, the CDC has broadly advised people to take basic preventive actions, such

as avoiding crowds, staying 6 feet away from others, keeping surfaces disinfected, and frequently

washing their hands or using hand sanitizer. 25

        3.     At the same time, public health experts have warned that incarcerated individuals

“are at special risk of infection” and are “less able to participate in proactive measures to keep

themselves safe.” 26 Indeed, the conditions in BOP facilities provide a uniquely hospitable

environment for COVID-19 to spread. 27 Prior to March 13, 2020, when the BOP suspended

visits for 30 days, inmates regularly engaged in social, legal and medical visits with people in the

community at a time when the novel coronavirus already began to spread. 28 Even under the

present state of lockdown, inmates at the MDC must share cells, telephones and shower areas. To

make matters worse, hand sanitizer, an effective disinfectant recommended by the CDC to

reduce transmission, is deemed forbidden “contraband” in BOP facilities because of its alcohol

content. 29


24
   See https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
25
   Id.
26
   “Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-President
Mike Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts
in the United States” (March 2, 2020), at https://bit.ly/2W9V6oS.
27
  Joseph A. Bick, “Infection Control in Jails and Prisons,” Clinical Infectious Diseases 45(8):
1047-1055 (2007), available at https://doi.org/10.1086/521910; Vice, “Sick Staff, Inmate
Transfers, and No Tests: How the U.S. is Failing Federal Inmates as Coronavirus Hits” (Mar. 24,
2020), available at https://www.vice.com/ en_us/ article/jge4vg/sick-staff-inmate-transfers-and-
no-tests-how-the-us-is-failing-federal-inmates-as-coronavirus-hits.
28
   “Federal Bureau of Prisons Covid-19 Action Plan,” available at
https://www.bop.gov/resources/news/20200313_covid-19.jsp.
29
   Keri Blakinger and Beth Schwarzapfel, “How Can Prisons Contain Coronavirus When Purell
is Contraband?,”ABA Journal (March 13, 2020), available at
                                                  17
         Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 18 of 28




        4.      Recognizing the unique risks that correctional facilities pose to both inmates and

employees, members of Congress asked the BOP on March 19, 2020, to allow for the immediate

release of elderly, non-violent inmates. 30

        5.      The following week, Attorney General Barr urged the Director of the BOP to

prioritize home confinement for such vulnerable individuals. 31 This occurred only in reaction to

the significant outbreak in with FCI Elkton, FCI Oakdale, FCI Danbury, and FCI Oakton. 32

        6.       On March 27, 2020, more than 400 former DOJ leaders, attorneys, and federal

judges sent an open letter to the President, asking that he take immediate action to reduce the

population in correctional facilities to prevent the catastrophic spread of COVID-19, in particular

by commuting the sentences of elderly and medically vulnerable inmates who have already

served a majority of their sentence. 33 The same day, dozens of leading public health experts

made a similar request, asking the President to commute the sentences of all elderly inmates,

noting that these individuals are at the highest risk of dying from the disease and pose the

smallest risks to public safety. 34




https://www.abajournal.com/news/article/when-purell-is-contraband-how-can-prisons-contain-
coronavirus (last accessed 4/14/20).
30
   Letter of Representatives Jerrold Nadler and Karen Bass (March 19, 2020) (“DOJ and BOP
must also do all they can to release as many people as possible who are currently behind bars and
at risk of getting sick. Pursuant to 18 U.S.C. 3582(c)(1)(A), the Director of the Bureau of Prisons may move
the court to reduce an inmate’s term of imprisonment for “extraordinary and compelling
reasons.”).
31
 See https://www.themarshallproject.org/documents/6820452-Memorandum-from-Attorney-
General-to-BOP-re-Home (last accessed 4/14/20).
32
   See https://www.politico.com/f/?id=00000171-4255-d6b1-a3f1-c6d51b810000 (last accessed
4/14/20).
33
   See https://fairandjustprosecution.org/wp-content/uploads/2020/03/Letter-to-Trump-from-
DOJ-and-Judges-FINAL.pdf (last accessed 4/14/20).
34
  See https://thejusticecollaborative.com/wp-content/uploads/2020/03/Public-Health-Expert-
Letter-to-Trump.pdf (last accessed 4/14/20).
                                                    18
          Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 19 of 28




         7.     Despite the BOP’s efforts to take precautionary measures, it is woefully

unprepared to contain the virus’s spread. The number of BOP staff and inmates who have tested

positive for COVID-19 has increased exponentially. In one facility in Oakdale, Louisiana (where

five inmates with underlying medical conditions have died), the facility no longer bothers to

conduct tests. In similar vein, as of April 9, 2020, the MDC had only tested 11 of its inmates.

Even limiting reliance to the reported positive tests the spread of the virus over time is

startling. 35




35
   Available at https://federaldefendersny.org/ (last accessed 4/14/20). Numbers obtained from
www.bop.gov/coronavirus on a daily basis. There is good reason to question the accuracy of the
reports of positive tests at MDC. Compare M. Licon-Vitale, MCC Ward, and D. Edge, MDC
Warden, Response to EDNY Administrative Order 2020-14 (Apr. 7, 2020) at
https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3 positive inmates at
MDC Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (Apr. 7, 2020) at
www.bop.gov/coronavirus (2 positive inmates at MDC Brooklyn).
                                                 19
        Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 20 of 28




       8.      The BOP has increased Home Confinement by over 40% since March and is

continuing to aggressively screen all potential inmates for Home Confinement. On April 3, the

Attorney General enacted emergency authority under the CARES Act, to further increase Home

Confinement. Given the surge in positive cases at select sites and in response to the Attorney

General's directives, the BOP has begun immediately reviewing all inmates who have COVID-

19 risk factors, as described by the CDC, starting with the inmates incarcerated at FCI Oakdale,




                                                20
        Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 21 of 28




FCI Danbury, FCI Elkton and similarly-situated facilities to determine which inmates are

suitable for home confinement. 36

       9.      Courts are increasingly heeding the call from legal and medical experts by

releasing elderly and vulnerable inmates from overcrowded facilities. In United States v. Collins,

Crim. No. 10-CCB-0336, ECF 1038 (Mar. 30, 2020), a district court reduced the defendant’s

sentence to time-served and ordered his immediate release, stating:

       Finally, the court must acknowledge the extraordinary circumstances present in the
       community as a result of the COVID-19 pandemic. It is well established by public health
       authorities that efforts should be made to permit social distancing and minimize the risks
       of transmission through close contact. While it has not been proffered that Collins has an
       underlying health condition which makes him more susceptible to the effects of the virus,
       and while the risks posed by a defendant’s continued residence in a detention facility do
       not necessarily mandate release when weighed against all the factors the court must
       consider, here we have, as described above, a non-violent drug offender who has already
       served a lengthy sentence and has been determined ready for community placement at the
       VOA. Collins has a home ready to receive him, where he can be placed on home
       confinement. While traditional location monitoring (an ankle bracelet) is not currently
       available, other methods of monitoring may be implemented in the discretion of the
       Probation Office.

       Numerous other courts are in accord. 37


36
   See https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp (last
accessed 4/14/20).
37
    See, e.g., Xochihua-James v. Barr, No. 18-71460 (9th Cir. Mar. 23, 2020) (unpub.) (sua sponte
releasing detainee from immigration detention “in light of the rapidly escalating public health
crisis”); United States v. Grobman, No. 18-cr-20989, ECF 397 (S.D. Fla. Mar. 29, 2020)
(releasing defendant convicted of fraud in light of “extraordinary situation of a medically-
compromised detainee being housed at a detention center where it is difficult, if not impossible,
for [the defendant] and others to practice the social distancing measures which government,
public health and medical officials all advocate”); United States v. Kennedy, No. 5:18-cr-20315,
ECF 77 (E.D. Mich. Mar. 27, 2020) (releasing defendant after plea, despite prior revocation of
release, because “COVID-19 pandemic constitutes an independent compelling reason” for
temporary release and “is necessary for Defendant to prepare his pre-sentence defense”); United
States v. Mclean, No. 19-cr-380 (D.D.C. Mar. 28, 2020) (“[T]he facts and evidence that the
Court previously weighed in concluding that Defendant posed a danger to the community have
not changed – with one exception. That one exception – COVID-19 – however, not only rebuts
the statutory presumption of dangerousness, see 18 U.S.C. § 3142(e), but tilts the balance in
favor of release.”); United States v. Michaels, 8:16-cr-76-JVS, ECF 1061 (C.D. Cal. Mar. 26,
2020) (“Michaels has demonstrated that the COVID-19 virus and its effects in California
                                                 21
         Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 22 of 28




   B.          This Court Has the Authority to Reduce/Modify Luis’ Sentence
               by Waiving the Exhaustion Requirement Because He is at Grave
               Risk of Contracting a Dangerous and Possibly Fatal Disease

        1.     Section 3582(c)(1)(A) imposes “a statutory exhaustion requirement” that “must

be strictly enforced.” United States v. Monzon, No. 99 Cr. 157, 2020 WL 550220, at *2

(S.D.N.Y. Feb. 4, 2020) (citing Theodoropoulos v. I.N.S., 358 F.3d 162, 172 (2d Cir. 2004)

(internal quotation marks and alterations omitted)). “Even where exhaustion is seemingly




constitute ‘another compelling reason’” justifying temporary release under § 3142(i).); United
States v. Jaffee, No. 19-cr-88 (D.D.C. Mar. 26, 2020) (“[T]he Court is . . . convinced that
incarcerating the defendant [with history of gun and drug crimes] while the current COVID-19
crisis continues to expand poses a greater risk to community safety than posed by Defendant’s
release to home confinement”); United States v. Harris, No. 19-cr-356 (D.D.C. Mar. 26, 2020)
(same); United States v Garlock, No. 18-CR-00418-VC-1, 2020 WL 1439980, at *1 (N.D. Cal.
Mar. 25, 2020) (citing “chaos” inside federal prisons in sua sponte extending time to self-
surrender, stating “it almost goes without saying that we should not be adding to the prison
population during the COVID-19 pandemic if it can be avoided”); United States v. Perez, 2020
WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020) (releasing defendant due to the “heightened risk of
dangerous complications should he contract COVID-19”); United States v. Stephens, 2020 WL
1295155 (S.D.N.Y. Mar. 19, 2020) (releasing defendant in light of “the unprecedented and
extraordinarily dangerous nature of the COVID-19 pandemic”); In re Manrigue, 2020 WL
1307109 (N.D. Cal. Mar. 19, 2020) (“The risk that this vulnerable person will contract COVID-
19 while in jail is a special circumstance that warrants bail.”); In re Request to Commute or
Suspend County Jail Sentences, Docket No. 084230 (N.J. Mar. 22, 2020) (releasing large class of
defendants serving time in county jail “in light of the Public Health Emergency” caused by
COVID-19); see also United States v. Avenatti, No. 8:19-cr-61 (C.D. Cal. Mar. 25, 2020) (sua
sponte inviting defendant to move for reconsideration of a just-denied motion for release “[i]n
light of the evolving nature of the COVID-19 pandemic”); United States v. Matthaei, No. 1:19-
CV-00243-BLW, 2020 WL 1443227, at *1 (D. Idaho Mar. 16, 2020) (extending self-surrender
date by 90 days in light of COVID-19); United States v. Barkman, 2020 U.S. Dist. LEXIS 45628
(D. Nev. Mar. 17, 2020) (suspending intermittent confinement because “[t]here is a pandemic
that poses a direct risk if Mr. Barkman . . . is admitted to the inmate population of the [facility]”);
United States v. Copeland, No. 2:05-cr-135-DCN (D.S.C. Mar. 24, 2020) (granting
compassionate release to defendant, in part due to “Congress’s desire for courts to release
individuals the age defendant is, with the ailments that defendant has during this current
pandemic”); Basank v. Decker, No. 20-cv-2518, (S.D.N.Y. Mar. 26, 2020) (granting temporary
restraining order and releasing high-risk plaintiffs because “[t]he nature of detention facilities
makes exposure and spread of the [coronavirus] particularly harmful”); Coronel v. Decker, 20-
cv-2472-AJN, ECF 26 (Mar. 27, 2020) (granting temporary restraining order and releasing
defendant from immigration detention facility in light of COVID-19).
                                                  22
        Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 23 of 28




mandated by statute . . . , the requirement is not absolute.” Washington v. Barr, 925 F.3d 109,

118 (2d Cir. 2019) (citing McCarthy v. Madigan, 503 U.S. 140, 146–47 (1992)).2 There are three

circumstances where failure to exhaust may be excused.

       2.      “First, exhaustion may be unnecessary where it would be futile.”.” Id. Second,

“exhaustion may be unnecessary where the administrative process would be incapable of

granting adequate relief.” Id. at 119. Third, “exhaustion may be unnecessary where pursuing

agency review would subject plaintiffs to undue prejudice.” Id.

       3.      All three of these exceptions apply here. “[U]ndue delay, if it in fact results in

catastrophic health consequences, could make exhaustion futile. Moreover, the relief the agency

might provide could, because of undue delay, become inadequate. Finally, and obviously, [Luis]

could be unduly prejudiced by such delay.” Washington, 925 F.3d at 120–21; see also Bowen v.

City of New York, 476 U.S. 467, 483 (1986) (waiver of exhaustion justified where delay

occasioned by “the administrative process may trigger a severe medical setback”); Abbey v.

Sullivan, 978 F.2d 37, 46 (2d Cir. 1992) (“[I]f the delay attending exhaustion would subject

claimants to deteriorating health, then waiver may be appropriate.”); New York v. Sullivan, 906

F.2d 910, 918 (2d Cir. 1990) (waiver appropriate where enforcement of exhaustion requirement

would result in irreparable injury risking “deteriorating health, and possibly even . . . death”). In

this case, a delay of even a week or two carries the risk of catastrophic health consequences for

Luis. Given Luis’ unique circumstances and the exigency of a rapidly advancing pandemic,

requiring exhaustion would result in undue prejudice and render exhaustion of the full BOP

administrative process both futile and inadequate.

       4.      “[C]ourts should be flexible in determining whether exhaustion should be

excused,” Pavano v. Shalala, 95 F.3d 147, 150 (2d Cir. 1996). Moreover, “[t]he ultimate

                                                 23
         Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 24 of 28




decision of whether to waive exhaustion . . . should also be guided by the policies underlying the

exhaustion requirement.” Bowen, 476 U.S. at 484. The provision allowing defendants to bring

motions under § 3582(c) was added by the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194

(2018), in order to “increas[e] the use and transparency of compassionate release.” 132 Stat.

5239.

        5.     Requiring exhaustion generally furthers the purpose of increasing the “use and

transparency of compassionate release” because the BOP is best situated to understand an

inmate’s health, how it relates to the broader prison population and identify “extraordinary and

compelling reasons” for release. 18 U.S.C. § 3582(c)(1)(A)(i). In Luis’ case, in contrast,

administrative exhaustion would defeat, not further, the policies underlying § 3582(c). Delaying

relief here is tantamount to denying relief altogether Requiring Luis to pursue the administrative

process by waiting for the time to run on the 30-day clock when, nearly two weeks after he

requested relief the BOP reported it had no record of the request would be a futile endeavor; he is

unlikely to receive a final decision from the BOP, and certainly will not see 30 days lapse before

his release date. Luis asks that his sentence be modified so that he can be released now because

remaining incarcerated for even a few weeks increases the risk that he will contract COVID-19.

Requiring exhaustion, therefore, would be directly contrary to the purpose of identifying and

releasing individuals whose circumstances are “extraordinary and compelling.”

        6.     Luis’ serious medical problems, combined with the high risk of contracting

COVID-19 in the MDC, justifies waiver of the exhaustion requirement. Under these

circumstances, requiring Luis to exhaust administrative remedies, given his unique

circumstances and the exigency of a rapidly advancing pandemic, would result in undue


                                                24
        Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 25 of 28




prejudice and render exhaustion of the full BOP administrative process both futile and

inadequate. When a defendant, such as Luis Quintero, is facing irreparable harm and futility if

exhaustion is required, courts have waived exhaustion of administrative remedies. 38 The First

Step Act did not alter this precedent; both the administrative exhaustion procedure and the

circumstances meriting its waiver remain unchanged.

       7.      Indeed, courts throughout the country have continued to waive the administrative

exhaustion requirements under the First Step Act, where circumstances warrant. See Washington

v. Bur. of Prisons, 2019 WL 6255786, at *2 (N.D. Ohio July 3, 2019) (in addressing motion for

recalculation of good time credit under the First Step Act, the court explained that “[t]he failure

to exhaust administrative remedies may be excused if seeking administrative remedies would be

futile.”); United States v. Walker, No. 3:10-cr-00298-RRB-1, ECF 110 (D. Or. Feb. 7, 2019)

(finding that, although the defendant failed to exhaust administrative remedies, the Court had

jurisdiction to order recalculation of defendant’s good time credit under the First Step Act and to

order defendant’s release if his term of imprisonment had expired); see also Gurzi v. Marques,

2019 WL 6481212, at *2 (D. Minn. Oct. 10, 2019) (despite prisoner’s failure to exhaust


38
  See, e.g., Garza v. Davis, 596 F.3d 1198, 1203-04 (10th Cir. 2010) (recognizing futility
exception in context of § 2241 petition); Woodall v. Federal Bureau of Prisons, 432 F.3d 235,
239 n.2 (3d Cir. 2005) (“[E]xhaustion would be futile, given that Woodall is not challenging the
application of the BOP regulations, but their validity.”); Elwood v. Jeter, 386 F.3d 842, 844 n.1
(8th Cir. 2004); Fournier v. Zickefoose, 620 F.Supp.2d 313, 317 (D. Conn. 2009); Boucher v.
Lamanna, 90 F.Supp.2d 883, 887 (N.D. Ohio 2000) (concluding that exhaustion of
administrative remedies would be futile where the BOP’s policy on categorizing inmate’s
offense as violent crime was mandatory, the issue was legal one that BOP had consistently
defended, and potential for immediate release counseled timely consideration of petitioner’s
case); see also Chevrier v. Marberry, 2006 WL 3759909, *2-3 (E.D. Mich. Dec. 20, 2006);
Cushenberry v. Federal Medical Center, 530 F.Supp.2d 908, 912 (E.D. Ky., 2008); Zucker v.
Menifee, 2004 WL 102779, *4 (S.D.N.Y. Jan. 21, 2004); Snyder v. Angelini, 2008 WL 4773142,
*2 (E.D.N.Y. Oct. 27, 2008); Ross v. Fondren, 2008 WL 4745671 (D. Minn. Oct. 29, 2008);
Kelly v. Daniels, 469 F. Supp. 2d 903, 904 (D. Or. 2007); and Scott v. Lindsay, 2007 WL
2585072, at *2 (E.D.N.Y. Sept. 10, 2007).
                                                 25
        Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 26 of 28




administrative remedies, addressing the merits of prisoner’s objections to his designation, in part

under the First Step Act, as “the Court observes that it has the authority to proceed to the merits

of the case rather than rely on a failure to exhaust when appropriate.”).

       10.     Waiting for Luis to exhaust his administrative remedies while being confined in a

facility where he is unable to “socially distance” himself from other inmates and correctional

staff or even to sanitize his living area would compound the risk that he will be exposed to

COVID-19. If Luis were to contract the disease while awaiting an administrative response, it

would likely come too late, leaving him in grave danger and rendering his compassionate release

motion moot.

       11.     A further reason to excuse Luis’ failure to exhaust all administrative remedies is

that the BOP has known for months of the impending COVID-19 crisis and, thus, has had ample

opportunity to adequately prepare for the emerging health crisis. 39 Because the BOP was on

notice of the potential dangers to inmates in high-risk categories like Luis, it would be irrational

to force him to wait while the BOP takes additional time considering an administrative request.

In these extraordinary circumstances, the Court should waive the administrative exhaustion

requirement in § 3582.




39
   See https://www.usatoday.com/story/news/politics/2020/04/06/fed-prisoners-fear-virus-sue-
release-troubled-prison/2954519001/ - Six chronically-ill inmates at a Oakdale, the troubled
federal prison in Louisiana are suing for their release, claiming that authorities have been unable
to manage a coronavirus outbreak that is "ravaging the facility" where five prisoners so far have
died. The lawsuit, filed April 6, 2020, on the inmates' behalf by the ACLU, asserted that recent
Justice Department efforts to expedite releases from the Oakdale compound and at prisons in
Connecticut and Ohio have not moved fast enough to identify medically-compromised and other
vulnerable inmates as infections have mounted within the federal prison system. Without court
intervention, the documents state that "devastating, and in many cases deadly, irreparable harm
will befall incarcerated persons, facility staff, and the community."
                                                 26
        Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 27 of 28




       C.      The Relevant § 3553(a) Sentencing Factors Warrant Reducing Luis
               Quintero’s Sentence to Time Served / Modifying Luis Quintero’s
               Judgment to Allow Him to Serve the Remainder of His Sentence on
               Home Confinement


       1.      When a defendant establishes the existence of extraordinary and compelling

circumstances justifying relief, courts must consider the relevant sentencing factors of 18 U.S.C.

§3553(a) to determine whether a sentencing reduction or modification is warranted. 18 U.S.C. §

3582(c)(1)(A)(i).

       2.      Here, Luis’ compromised physical health, and the unique danger he faces of

contracting COVID-19 and becoming severely ill, when combined with the other Section

3553(a) sentencing factors, clearly warrant relief. Under all of the circumstances in this case, the

Court should conclude that the time that Luis has already served is sufficient to satisfy the

purposes of sentencing when combined with a period of home confinement for the remainder of

his prison term.

       3.      In this case, like those cited above, a reduction of Luis’ sentence would not

diminish the seriousness of the offense, nor would it place the public in any danger. The

extraordinary and compelling circumstances presented by the uncontrolled spread of COVID-

19—compounded by the heightened risks faced by Luis, whose ability to engage in basic self-

protective measures is restricted—warrant a reduced or modified sentence.

       4.      The novel coronavirus that causes COVID-19 has triggered a pandemic. The virus

is highly transmissible, extraordinarily dangerous, and poses a severe threat of death to

individuals with underlying illnesses. Given Luis’ serious health issues, he is exceptionally

vulnerable to contracting the deadly disease, which constitutes “extraordinary and compelling

reasons” to grant his motion for compassionate release.

                                                 27
        Case 6:08-cr-06007-DGL Document 37 Filed 04/14/20 Page 28 of 28




       5.      Section 603(b)(1) of the First Step Act of 2018 grants this Court discretion to

reduce a sentence and order compassionate release. Luis respectfully asks that the Court reduce

his sentence to time served permitting him to serve the remainder of his sentence on home

confinement at his father’s home.

       6.      Counsel is making efforts to obtain additional records to submit in further support

of this motion. Accordingly, counsel respectfully requests the ability to file a supplement this

motion once that additional information is received.

       7.      Due to the moratorium on transportation of prisoners due to the COVID-19, Luis

waives his personal presence at any hearing and consents to appear either via

videoconference/telephonically or by counsel.

       WHEREFORE, for the foregoing reasons, Luis respectfully requests that this Court

 grant his Motion for Compassionate Release and modify his judgment of sentence to time

 served with the remainder of his term to be served on home confinement and grant such further

 relief as the Court deems just and proper.


Dated: April 14, 2020
       Rochester, New York
                                              Respectfully submitted,


                                                /s/Anne M. Burger
                                              Anne M. Burger
                                              Assistant Federal Public Defender
                                              28 E. Main Street, Suite 400
                                              Rochester, New York 14614
                                              585-263-6201
                                              anne_burger@fd.org
                                              Attorney for Luis Quintero

To: Robert Marangola, AUSA

                                                28
